Citation Nr: 1446779	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  11-33 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1966 to July 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in August 2013.  A transcript (Tr.) of the hearing has been associated with the Veteran's claims file. 

In August 2013, the Veteran, via his representative, waived the right to initial RO review of evidence received after the July 2012 supplemental statement of the case (SSOC).  No additional action in this regard is warranted.  See 38 C.F.R. § 20.1304(c) (2013).  


FINDING OF FACT

Non-Hodgkin's lymphoma is not related to the Veteran's period of active duty service.  


CONCLUSION OF LAW

The criteria for service connection for non-Hodgkin's lymphoma have not been met.  38 U.S.C.A. §§  1110, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's DutiesUnder the Veterans Claims Assistance Act (VCAA)
VA must provide claimants with notice and assistance in substantiating claims for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The notice requirements apply to all five elements of a service connection claim, including veteran status, existence of a disability, a connection between the appellant's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has satisfied its duty to notify with respect to the claim decided herein.  Specifically, an August 2011 letter, sent prior to the decision on appeal, advised the Veteran of the evidence and information necessary to substantiate his service connection claim and to establish a disability rating and an effective date.  The same letter advised the appellant of his and VA's respective responsibilities in obtaining the evidence and information.  

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of service treatment and personnel records, pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records (STRs), personnel records, VA treatment records, and private treatment records have been obtained.  VA also obtained a medical opinion in this case in November 2011, with addendums in November 2011 and April 2012.  The Board finds the medical opinions are adequate as described below.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.

As previously acknowledged, the Veteran was afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

During the hearing, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

II.  Merits of the Appeal

The Veteran contends that he has non-Hodgkin's lymphoma as a result of exposure to polychlorinated biphenyls (PCBs) and trichloroethylene as a capacitor repairman during his active service. 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing direct service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection for certain diseases, including non-Hodgkin's lymphoma, may be granted based on presumed exposure to certain herbicide agents, even though there is no record of such disease during service.  Presumed exposure to an herbicide applies for a Veteran who had active military, naval, or air service, in a unit that operated in or near the Korean demilitarized zone (DMZ) between April 1968 and August 1971.  38 C.F.R. §§  3.307(a)(6)(iv), 3.309(e).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case. 38 U.S.C.A § 1154 (a); 38 C.F.R. § 3.303 (a). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson,, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the record confirms a current non-Hodgkin's lymphoma diagnosis.  See May 2011 Minnesota Oncology treatment note.

The Board notes that the Veteran served in Korea during the presumptive period.  However, the record does not show, nor is it contended, that the Veteran had active service in the Korean DMZ or that he was exposed to herbicide agents.  Therefore an award of presumptive service connection based on herbicide exposure is not warranted.  The Board will address the Veteran's claim under direct service connection.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).  

Service treatment records are negative for any complaints, treatment or diagnoses related to non-Hodgkin's lymphoma.  It is neither shown nor contended that the Veteran manifested non-Hodgkin's lymphoma prior to September 2001 (approximately 33 years after service separation), when private medical providers first diagnosed the Veteran with non-Hodgkin's lymphoma.  

The Veteran contends that his non-Hodgkin's lymphoma is related to his in-service exposure to PCBs and trichloroethylene, a solvent, without protective clothing.  The Veteran testified that he frequently had to clean up large capacitors that contained PCBs that exploded or disintegrated with trichloroethylene.  Tr. at 4.  His service personnel records confirm that he served as a fixed plant carrier repairman in a signal unit in Korea.  The Veteran's statements are credible evidence tending to establish the occurrence of the claimed events.  Moreover, a statement from a friend who served with the Veteran corroborates the occurrence of the claimed in-service events.  Thus, the Board further finds that the claimed in-service events occurred.  

Notwithstanding the credibility of his statements regarding exposure, the Veteran's arguments that his non-Hodgkin's lymphoma may have resulted from his exposure to such substances in service is not competent evidence.  As a layperson, he lacks the requisite medical expertise to link a medical condition to a specified cause.  See Id.  Whether a complex internal medical process, like the development of non-Hodgkin's lymphoma, is related to service or exposure to chemical substances in-service is a complex medical question requiring medical expertise.  Such a question is incapable of resolution by lay observation.  Id.  The Veteran has not demonstrated that he has any medical expertise to offer a probative medical opinion on the etiology of his non-Hodgkin's lymphoma.  

A VA examiner in November 2011 opined that it was less likely as not that the Veteran's non-Hodgkin's lymphoma is caused by or is the result of exposure to PCBs.  The VA examiner opined that the U.S. Environmental Protection Agency (EPA) has labeled PCBs as a probable human carcinogen and has only made the association with cancers of biliary tract and liver.  After reviewing EPA's "Health Effects of PCBs" article the examiner provided an addendum opinion that there is no medical evidence of a cause and effect relationship between PCBs and non-Hodgkin's lymphoma.  The examiner explained that the article only discussed theoretical possibilities without scientific evidence to support the conclusion.  The VA examiner provided another negative opinion in April 2012, explaining that although an association has been shown for very high PCB exposure and non-Hodgkin's lymphoma, no definitive cause and effect has been established and it is unlikely the Veteran had that type of exposure.  Notably, the examiner stated that most cases of non-Hodgkin's lymphoma do not have any risk factors.  

The Veteran has submitted a number of internet articles that suggest a link between exposure to PCBs and the development of non-Hodgkin's lymphoma.  However, there is no medical opinion to etiologically link this Veteran's non-Hodgkin's lymphoma to his PCBs and trichloroethylene exposure in service.  The opinions obtained with respect to him have been adverse.  Therefore, service connection in this case is not established.  

As the preponderance of the evidence is against the claim of entitlement to service connection for non-Hodgkin's lymphoma, the benefit of the doubt rule does not apply, and the claim must be denied.  


ORDER

Entitlement to service connection for non-Hodgkin's lymphoma is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


